         Case 2:20-cv-05580-CFK Document 10 Filed 12/17/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL, LLC,                          :
BARRY SHARGEL and                          :
EMIL YASHAYEV,                             :           CIVIL ACTION
                  Plaintiffs,              :
                                           :
              v.                           :
                                           :           Case No. 20-5580
                                           :
JOSHUA L. THOMAS, ESQUIRE,                 :
               Defendant.                  :

                                       ORDER

       AND NOW, this 17th day of December 2020, it is hereby ORDEDED that Defendant’s

Application for Extension of Time (ECF No. 9) is GRANTED. Defendant shall file a response

to Plaintiff’s Complaint on or by December 30, 2020.


                                                       BY THE COURT

                                                       /s/ Chad F. Kenney

                                                       CHAD F. KENNEY, JUDGE
